Citation Nr: 1603852	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from March 1971 to March 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In January 2015, these matters were remanded for additional development.  By rating decision in August 2015, the RO awarded service connection for hemorrhoids and epididymitis/testicle.  Accordingly, those matters are no longer before the Board.

The issue of service connection for sleep apnea is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, or in the first year following the Veteran's discharge from service, and the preponderance of the evidence is against a finding that his current tinnitus is related to his service/noise trauma therein.

2.  Throughout, the Veteran's PTSD has been manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  A rating for PTSD in excess of 30 percent is not warranted.  38 U.S.C.A.           §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   By correspondence dated in August 2009, March 2010, August 2011, and February 2013, VA notified the Veteran of the information needed to substantiate and complete the claims of service connection for tinnitus and an increased rating for PTSD, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  Further, as the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and service personnel records are of record.  His postservice treatment records have also been secured.  The RO arranged for VA examinations regarding the Veteran's tinnitus and to assess the PTSD in April 2010 and June 2015.  The examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And although the April 2010 medical opinion regarding tinnitus was found inadequate by the Board, an additional medical opinion with sufficient rationale was provided in June 2015.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally   38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the October 2014 hearing, the undersigned identified the issues, elicited testimony focusing on the criteria necessary to substantiate the claims, and identified evidence that could assist the Veteran in substantiating the claims.  Thereafter, the case was remanded for development for evidence that would assist in substantiating the claims.  The duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Service Connection - Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including tinnitus as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for organic diseases of the nervous system) following discharge from service.  38 U.S.C.A. § 1112;       38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has tinnitus due to noise exposure in service. 

The Veteran's STRs are silent for complaints, treatment, or diagnosis of tinnitus.  Notably on September 1996 (6 months prior to separation from service) report of medical history, the Veteran denied having ear trouble.

On April 2010 VA audiological examination, the Veteran reported intermittent tinnitus at night that comes and goes.  He reported being in close proximity to an artillery battalion as they did training exercises and being in close proximity to generators and loud music while in service.  Following service, the Veteran reported working as a culinary instructor and having no exposure to noise.  The examiner opined that the Veteran's tinnitus was less likely than not due to acoustic trauma in service because audiometric testing showed normal hearing bilaterally.

A September 2010 record and a December 2012 record note that the Veteran reported tinnitus.  In December 2013 and September 2014 treatment records, the Veteran denied having tinnitus.  A March 2015 treatment record notes that the Veteran reported having tinnitus for 2-4 years.  A May 2015 record notes that the Veteran has tinnitus secondary to outer hair cell dysfunction, but that substances such as sodium, caffeine, artificial sweeteners, medications, allergies, and grinding of teeth may contribute.

In a May 2014 statement, the Veteran reported onset of tinnitus in service.

On June 2015 VA audiological examination, the Veteran reported tinnitus in quiet environments that occurs 2-3 times a week and is more noticeable when going to sleep.  He reported military noise exposure from artillery rounds, weapon fire, loud bands and music as a club manager, helicopters, canons, and generators.  The Veteran reported the onset of tinnitus to be a gradual onset during the 1980s while he was in service.  The examiner noted that although the Veteran provided credible descriptions of military related noise exposure, audiometric testing was consistent with excellent hearing sensitivity for both ears with no evidence that is consistent with or suggestive of acoustic trauma for either ear.  Thus, given the audiometric evidence that does not support acoustic trauma/injury to the ears in service and given the Veteran's description of his tinnitus in quiet environments that could not be linked to a specific event during his service, the examiner found that the Veteran's tinnitus was less likely than not due to acoustic trauma encountered during military service.  

As noted above, the Veteran alleges that he has tinnitus due to noise exposure in service.  It is not in dispute that he now has tinnitus; it is a disability established by lay observation (by the person experiencing it), and generally is not capable of objective confirmation.  It is also not in dispute that he was exposed to noise in service.  Based on his service in Vietnam, his exposure to noise in service was conceded by the RO.  However, as tinnitus was not noted in service or in the first postservice year, service connection for such disability on the basis that it became manifest in service and has persisted or on a presumptive basis (as an organic disease of the nervous system) is not warranted.  Notably, in a September 1996 (6 months prior to separation from service) report of medical history, the Veteran denied a history of any ear trouble.  While more recently he appears to be alleging that the tinnitus began during and has persisted since, those allegations are inconsistent with contemporaneous evidence, which is silent regarding tinnitus until 2010, more than 10 years after his separation from service.  Further, the June 2015 VA examiner opined that while the Veteran was exposed to noise in service, audiometric findings were inconsistent with acoustic trauma/injury.  Thus without indication of an injury in service to support a showing of continuity of symptoms since service, the Veteran's allegations suggesting tinnitus became manifest in service and persisted are not supported.  That is, though the Veteran is competent to report the symptoms of tinnitus, the Veteran has provided inconsistent reports of when it started.  Due to the contradictions in his statements, the Board finds that his own statements cannot be the basis for finding onset in service as, due to the inconsistencies, the Veteran's statements are not credible.

The question remaining is whether, in the absence of onset in service and continuity since, the Veteran's tinnitus may be otherwise related to his service.  That is a medical question.  The only adequate medical opinion in the record directly addressing this question is that by the June 2015 VA examiner (the Board notes that it previously found the April 2010 VA opinion to be inadequate for rating purposes), who found that the Veteran's tinnitus was unrelated to his service.  The examiner found the Veteran's statements regarding military noise exposure to be credible; however, even acknowledging noise exposure in service, the examiner stated that audiometric testing was consistent with excellent hearing sensitivity for both ears and that there were no evidence to show or suggest that noise exposure led to acoustic trauma/injury to the ears that would then lead to tinnitus.  The examiner concluded that based on official audiometric evidence and given the Veteran's general description of onset of tinnitus, the tinnitus was less likely than not due to military service.  Because the June 2015 VA examiner cited to the factual record, expressed familiarity with the record, and provided rationale in support of the opinion, her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board acknowledges a May 2015 treatment record noting that the Veteran has tinnitus secondary to outer hair cell dysfunction, but that substances such as sodium, caffeine, artificial sweeteners, medications, allergies, and grinding of teeth may contribute.  This record, while suggestive of an etiology for the Veteran's tinnitus, to include medications the Veteran is taking, is without any rationale to support the conclusion.  It is a general conclusion and there is no evidence in the record to show or suggest that medications, such as PTSD medications, do contribute to/cause the Veteran's tinnitus.

The Board has considered the Veteran's own statements that relate his tinnitus to his service.  However, as was noted above, whether or not a current tinnitus is related to remote service/events therein, is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation (other than by observation of continuity of complaints, which the Board has found is not shown).  See Jandreau, 492 F.3d at 1372.  The Veteran has not presented any competent (medical opinion/textual) evidence supporting his allegation that his current tinnitus is etiologically related to his service.  His unsupported opinion in this matter is not competent evidence.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal in this matter must be denied.

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
  
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ratings are assigned according to the manifestation of particular symptoms. The use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's PTSD is currently assigned a 30 percent rating, effective June 29, 2009.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On April 2010 VA PTSD examination, the Veteran reported a "long history of feeling keyed up or on edge all of the time."  He reported working in a prison and constantly watching his back.  It was noted that the Veteran has been treated for depression and anxiety since 2001 and has been on antidepressant and sleep medications since beginning treatment in 2001.  The examiner also noted that without medication, the Veteran has severe insomnia which he attributed in part to diagnosed sleep apnea.  The Veteran also reported an unknown number of distressing dreams every week.
Regarding his social history, the Veteran reported having no friends with whom he socializes.  He stated that he talks to a brother occasionally by phone, but participates in no social activities.  It was noted that he has been married for 33 years to his wife who he stated was his best friend.  He indicated that his wife was extremely supportive of him.  He also stated that he has two sons, and that while he was never physically abusive with the children, he was probably too verbally aggressive.  Regarding his job, it was noted that he has worked as a cooking instructor for a Correctional Facility for the past 6-7 years and had no problems except for feeling "on edge."  Prior to that, it was noted that he worked at Job Corps but resigned because he was falsely accused of sexual allegations.
On mental status examination, it was noted that the Veteran was casually and appropriately dressed with average grooming and personal hygiene.  He was oriented times 4 and his affect and mood were congruent.  His affect was noted to be flat and his mood was depressed.  The Veteran reported variable problems with memory, attention, and concentration.  He attributed most of his problems with attention to daydreaming about past experiences and reflecting on the past.  There was no evidence of a thought disorder and he denied hallucinations and delusions.  His appetite was noted to be fair and his sleep poor, even when taking medications.  The Veteran also denied suicidal and homicidal ideation or intent.  He had poor eye contact with the examiner and was nervous and fidgety.  There was no evidence of impairment of thought process or communication and no evidence of inappropriate behavior.  
The examiner indicated that a diagnosis of PTSD was consistent with the DSM-IV diagnostic criteria and supported by examination findings, to include experiencing recurrent distressing dreams related to traumatic events, persistently avoiding thoughts, feelings, and conversations associated with the trauma, experiencing detachment from others, and having diminished participation in significant activities.  Further, the Veteran was noted to have a number of persistent symptoms of increased arousal including poor sleep, hypervigilance, and irritability.  The examiner indicated that the Veteran has "mild impairment" regarding occupational functioning and "moderate impairment" regarding social functioning.
A May 2010 treatment record notes that the Veteran complained of mood changes, depression, flash backs, and nightmares.
In a September 2010 physician statement, it was noted that the Veteran was being treated for "a combination of symptoms related to depression and anxiety stemming from PTSD directly resulting from his military service."  The physician noted that while the Veteran's symptoms had improved over time, he continued to have periods of increased despondency, irritability, and anxiety.
In August 2011, the assessment was PTSD with the Veteran complaining of depression, anxiety, and insomnia.  Another August 2011 record notes that the Veteran's mood was calm.  In September 2011, the Veteran reported that he is not a social person.  The assessment was PTSD.  
In a September 2011 statement from a private clinical psychologist, it was noted that the Veteran had been evaluated since August 2011 and was administered the Personality Assessment Inventory in September 2011.  The provider noted that the Veteran's psychological profile indicates a broad range of clinical features suggesting a multiple diagnosis and that there is evidence of marked distress, severe impairment in functioning especially with significant thinking and concentration problems accompanied by prominent distress and dysphoria.  It was noted that the Veteran feels estranged from the people around him and expresses little hope that his circumstances will improve in the future.  It was further noted that the Veteran demonstrated unusual complaints of somatic impairment and has a dysfunctional thinking pattern that includes magical and possible delusional beliefs.  The provider diagnosed PTSD.
In October 2011, the Veteran's mood was noted to be positive with some frustration and his affect was congruent to his mood.  In September 2012, it was noted that the Veteran had been obsessing for the past year about a possible affair his wife might have had with his older brother.  In January 2013, his mood was noted to be positive and stable and his affect was congruent to his mood.  A March 2013 record notes an assessment of PTSD, depression, anxiety, and insomnia.  The Veteran reported that the relationship with his wife took a turn for the worse.  The Veteran's mood was noted to be frustrated and angry, but stable.  In November 2013, the Veteran reported that he filed for a divorce from his wife.  His mood was noted to be frustrated and confused, yet stable.  His affect was congruent to his mood.  
In March 2014, a psychiatric note indicates that the Veteran reported sleeping very poorly and stated that work is more stressful as another class has been added to his schedule.  It was noted that the Veteran was well-groomed and oriented times 4.  His speech was fluent and his mood was "ok."  There was no evidence of suicidal or homicidal ideation and his thought processes were linear.  His memory and attention were within normal limits.  His intelligence was noted to be average and his insight/judgment to be fair.  The Axis I diagnosis was noted as PTSD with a GAF score of 60.
In April 2014, the Veteran reported getting along better with his wife.  A June 2014 record notes PTSD, dysthymia, and slight anxiety. 
An August 2014 VA record notes that the Veteran was experiencing anger attacks and flare-ups with his PTSD.
In October 2014, the Veteran testified that his PTSD had worsened.  He stated that he filed for divorce in the previous year and that his family relationships have broken down.  He reported having more irritability and aggression and stated that he does not sleep well and is on edge all of the time.  He also testified that he does not have much social interaction and is more depressed due to his social isolation.
 In November 2014, the Veteran reported that he is still working.  The assessment was non-severe PTSD, dysthymia, and anxiety features.  In April 2015, it was noted that the Veteran and his wife are getting along well.
An April 2015 VA psychiatric note indicates that the Veteran reported he discovered his wife was being unfaithful after 38 years of marriage and that he filed for divorce.  It was noted that the Veteran was well-groomed and oriented times 4.  His speech was fluent and his mood was "not good."  The Veteran was not found to have suicidal or homicidal ideation and his thought processes were linear.  His memory and attention were within normal limits and his intelligence was noted to be average.  His insight and judgment were noted to be fair.  The Axis I diagnosis was PTSD and a GAF score of 60 was assigned.
On June 2015 VA PTSD examination, the Veteran reported overall worsening of symptoms; however, the examiner noted that the increased symptoms "appear to have arisen as a fairly natural reaction to his current marital distress."  The examiner noted that in the prior two years, the Veteran discovered a history of infidelity with his wife and that despite his divorce filing, they continue to cohabitate.  The examiner indicated that it is more likely than not that his current episode of increased symptoms are related to his recent marital distress rather than a worsening of PTSD symptoms.
The examiner summarized the Veteran's occupational and social impairment as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.
On examination, the Veteran reported that he and his wife's relationship is not good and that their divorce is in process.  He stated that he is in contact with his children and that both are in the military.  He reported working as a culinary arts teacher in a prison, but stated that his relationship with co-workers is minimal and he does not feel like doing it anymore.  He also stated that he has a brother who lives close by, but that they rarely visit.  He indicated that he does not go to church and does not have any friends in the community.  He reported that if he goes outside his house, he takes a ride in his car and nothing more.  He stated that he does not know the name of his next door neighbor who has lived next door for about 18 months.
It was noted that the Veteran continues to work with a psychologist and a psychiatric provider through the VA and is taking medications, which he feels are somewhat helpful at night with sleep, but that during the day he continues to feel anxious.  He also reported drinking more wine than he used to, but denied any occupational or social problems related to his drinking.
The examiner noted PTSD symptoms to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and irritability with episodes of verbal aggression.  The examiner noted that the Veteran described feeling "very moody" and experiencing mood swings.  However, he generally denied prolonged periods of depression.  Regarding anxiety, the Veteran stated he is very anxious and his hands easily get sweaty.  It was noted that the Veteran tends to be very aware of his surroundings in public and is easily startled and hypervigilant in public places.
On psychiatric examination, the Veteran was noted to be appropriately dressed/groomed and polite, attentive, and cooperative toward the examiner.  His psychomotor activity and speech were unremarkable.  He was found to be oriented times three with an anxious mood and congruent affect.  His attention was found to be intact and his thought processes and content were unremarkable.  There was no evidence of delusions and it was noted that the Veteran understands the outcome of his behavior and has average intelligence and good insight.  The examiner noted that the Veteran continues to have nightmares which are related to his experiences in Vietnam and the Gulf War.  The Veteran also reported having flashbacks about 3-4 times a month.  He denied having obsessive/ritualistic behavior and homicidal/suicidal thoughts.  He was not found to have hallucinations and inappropriate behavior.  It was noted that he interprets proverbs appropriately, has fair impulse control, and has had no episodes of violence.  The examiner noted that the Veteran is able to maintain personal hygiene.  Regarding activities of daily living, it was noted that he can go shopping, but that he tries to avoid the rush hour and does not like large functions.  The Veteran also reported walking a little for stress relief, but denied having any other hobbies.  His memory was noted to be normal.
As the Veteran is assigned a 30 percent rating for his PTSD, the focus is on whether manifestations of the PTSD meet or approximate the criteria for a 50 percent (or higher) rating.  Following a review of the record, the Board finds that evidence shows impairment from the Veteran's PTSD no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  For example, the Veteran was continually found to be oriented and appropriately dressed and groomed.  There was no evidence of unusual behaviors or mannerisms detected and no evidence of a thought disorder or impairment in communication.  The Veteran has consistently denied suicidal or homicidal ideation and currently reports maintaining a relationship with his two adult children.  And while the Veteran and his wife are noted to be divorcing, they are still shown to be cohabitating.  Moreover, on April 2010 VA examination, the examiner found that the Veteran had no more than mild impairment of occupational functioning and no more than moderate impairment of social functioning.  Similarly, on June 2015 VA examination, the examiner found impairment not greater than that causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
Although the Veteran has reported and been shown to have anxiety, difficulty sleeping, being hypervigilant, some irritability, some suspiciousness, mild memory loss, a depressed mood, and a tendency to isolate, these symptoms are encompassed by the criteria for the 30 percent rating currently assigned.  Additionally, the Board acknowledges that the Veteran is currently going through a divorce to his wife of over 30 years; however, on June 2015 VA examination, the examiner, following a review of the record and interview and examination of the Veteran, specifically discussed the Veteran's marriage troubles and indicated that the Veteran's increased symptoms were more likely related to his recent marital distress rather than a worsening of his PTSD symptoms.
The Board also acknowledges the September 2011 statement from a private clinical psychologist suggesting that the Veteran's psychiatric picture is more severe, and specifically is manifested by significant thinking and concentration problems accompanied by prominent distress and dysphoria and that the Veteran has a dysfunctional thinking pattern that includes magical and possible delusional beliefs.  However, the Board notes that a review of the entire record reflects no other evidence substantiating or confirming such severe symptomatology.  In this regard, on April 2010 VA examination, the Veteran denied hallucinations and delusions and on June 2015 VA examination, it was noted that there was no evidence of delusions or hallucinations and the Veteran understands the outcome of his behavior and has good insight.
In sum, the Board finds that the evidence throughout the appeal period does not more nearly approximate symptomatology greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.
The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the PTSD disability not encompassed by the schedular rating currently assigned.  The Veteran's complaints of anxiety, sleep impairment, disturbances of mood, depressed mood, tendency to isolate, mild memory loss, hypervigilance, and irritability are all encompassed by the criteria for the 30 percent rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that the Veteran has not claimed nor does the evidence show that he is unemployable due to his PTSD.  Further, the evidence shows that the Veteran is currently working.  Hence, the matter of entitlement to a total disability based on individual unemployability (TDIU) rating is not raised in the contact of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is denied.

Entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

In the January 2015 Remand, the Board ordered a VA examination to obtain a medical opinion regarding the likely etiology of the Veteran's sleep apnea, to include whether it was caused or aggravated by his service-connected PTSD.  On June 2015 VA examination, the examiner opined that the Veteran's sleep apnea was unrelated to his service due to the lack of evidence of sleep apnea in service.  The examiner stated that the Veteran's alleged complaints of continued symptoms of sleep apnea since service may have been symptoms of insomnia which the Veteran is currently suffering from and being treated for, in addition to sleep apnea.  Regarding the secondary theory of service connection, the examiner stated that there is no evidence in review of the currently available literature that indicates that PTSD causes sleep apnea, but instead the literature indicates that upper airway obstruction causes sleep apnea.  For these reasons, the examiner opined that sleep apnea is less likely than not caused or aggravated by the Veteran's PTSD.  The Board finds that this opinion is inadequate for rating purposes as the examiner did not provide a rationale for the negative opinion as to aggravation.  Accordingly, a remand for a supplemental medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the Veteran's sleep apnea.

2.  Then, arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's sleep apnea, and specifically whether his service-connected PTSD could have aggravated the sleep apnea.  The Veteran's entire record should be reviewed by the opinion provider.  Following review of the record, the opinion provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was aggravated by the Veteran's service-connected PTSD?

Please consider and discuss as necessary the internet article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" received from the Veteran.

A complete rationale for the opinion should be provided.

3.  Thereafter, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


